     Case 2:19-cv-09601-PA-GJS Document 10 Filed 11/26/19 Page 1 of 4 Page ID #:49



1    GLANCY PRONGAY & MURRAY LLP
     LIONEL Z. GLANCY(SBN 134180)
2    ROBERT V. PRONGAY (SBN 270796)
     LESLEY F. PORTNOY (SBN 304851)
3    CHARLES H. LINEHAN (SBN 307439)
     PAVITHRA RAJESH (SBN 323055)
4    1925 Century Park East, Suite 2100
     Los Angeles, CA 90067
5    Telephone: 310-201-9150
     Facsimile: 310-201-9160
6    prajesh@glancylaw.com
7    Attorneys for Plaintiff Fredric Haghebaert
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   FREDRIC HAGHEBAERT,                        Case No. 2:19-cv-09601-PA-GJS
     Individually and on behalf of all others
12   similarly situated,                        Judge:        Hon. Percy Anderson
13                          Plaintiffs,
14         v.                                   STIPULATION TO TRANSFER
                                                ACTION
15   TANDY LEATHER FACTORY, INC.,
     JANET CARR, TINA L. CASTILLO,
16   and SHANNON L. GREEN,
17                          Defendants.
                                                Date Action Filed: November 7, 2019
18
19
20
21
22
23
24
25
26
27
28


                            STIPULATION TO TRANSFER VENUE
     Case 2:19-cv-09601-PA-GJS Document 10 Filed 11/26/19 Page 2 of 4 Page ID #:50



1          Plaintiff Fredric Haghebaert (“Plaintiff”) and Defendants Tandy Leather Factory,
2    Inc. (“Tandy Leather”), Janet Carr, Tina L. Castillo, and Shannon L. Greene
3    (“Defendants” and together with Plaintiff, the “Parties”), by and through their respective
4    attorneys, hereby stipulate as follows:
5          WHEREAS, on November 7, 2019, Plaintiff filed a putative class action
6    complaint against Defendants alleging violations of the federal securities laws;
7          WHEREAS, on November 21, 2019, Defendants agreed to waive service
8    pursuant to Federal Rule of Civil Procedure 4(d);
9          WHEREAS, under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and
10   witnesses, in the interest of justice, a district court may transfer any civil action to any
11   other district or division where it might have been brought;”
12         WHEREAS, the Parties agree that for the convenience of all parties and their
13   witnesses and in the interest of justice, the Action should be transferred to the United
14   States District Court for the Northern District of Texas, Fort Worth Division, because:
15   (1) Tandy Leather has its headquarters and transacts business in Fort Worth, Texas,
16   which is located in the Northern District of Texas, Fort Worth Division, see 15 U.S.C. §
17   77v(a) (providing that venue is proper “in the district wherein the defendant is found or
18   is an inhabitant or transacts business.”); (2) Tandy Leather’s officers, management-level
19   employees, and at least some of its directors, are located in or around Fort Worth; and
20   (3) likely key witnesses and evidence are located in or around Fort Worth;
21         WHEREAS, this request to transfer venue is not made for purposes of delay or
22   any other improper reason;
23         WHEREAS, based on the above and pursuant to 28 U.S.C. § 1404(a), Plaintiff
24   and Defendants respectfully request that the Court enter an Order transferring the Action
25   to the United States District Court for the Northern District of Texas;
26         NOW THEREFORE, pursuant to Civil Local Rule 7-1, the Parties hereby agree
27   and stipulate:
28

                                            1
                             STIPULATION TO TRANSFER VENUE
     Case 2:19-cv-09601-PA-GJS Document 10 Filed 11/26/19 Page 3 of 4 Page ID #:51



1          1.    The Action shall be transferred to the United States District Court for the
2    Northern District of Texas, Fort Worth Division.
3
4    Dated: November 26, 2019                GLANCY PRONGAY AND MURRAY LLP
5                                            By         /s/ Pavithra Rajesh
                                                     Pavithra Rajesh
6
                                             Attorneys for Plaintiff Fredric Haghebaert
7
8
     Dated: November 26, 2019                AKIN GUMP STRAUSS HAUER & FELD
9                                            LLP
10                                           By        /s/ Neal Marder **
                                                     Neal Marder
11
                                             Attorneys for Defendants
12
                                             ** Pursuant to Civ. L.R. 5-4.3.4, the electronic
13                                           signatory has obtained approval from all other
                                             signatories.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                            STIPULATION TO TRANSFER VENUE
     Case 2:19-cv-09601-PA-GJS Document 10 Filed 11/26/19 Page 4 of 4 Page ID #:52



1                    PROOF OF SERVICE BY ELECTRONIC POSTING
2          I, the undersigned say:
3          I am not a party to the above case, and am over eighteen years old. On November
4    26, 2019, I served true and correct copies of the foregoing document, by posting the
5    document electronically to the ECF website of the United States District Court for the
6    Central District of California, for receipt electronically by the parties listed on the
7    Court’s Service List.
8          I affirm under penalty of perjury under the laws of the United States of America
9    that the foregoing is true and correct. Executed on November 26, 2019, at Los Angeles,
10   California.
11
12                                                  /s/ Pavithra Rajesh
                                                    Pavithra Rajesh
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        PROOF OF SERVICE
